Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was charged with, inter alia, unauthorized possession of a controlled substance after a frisk of his cell led to the discovery of a brown powdery substance that had been secreted between the pages of a book. Subsequent laboratory testing disclosed that the powder contained dimethyl tryptamine and diethyl tryptamine, substances that can be used as hallucinogens. Additional evidence was presented at petitioner’s disciplinary hearing in the form of testimony given by the correction officer who had conducted the laboratory testing, together with supporting documentation indicating that the testing had been performed in accordance with the relevant regulations (see Matter of Myers v Goord, 274 AD2d 801). We find this proof sufficient to constitute substantial evidence of petitioner’s guilt. Petitioner’s assertion that the confiscated powder was Sazón, a seasoning that can be purchased at the correctional facility’s commissary, was rebutted when a small quantity of Sazón was subjected to laboratory testing and yielded results that were negative for the presence of any controlled substances. Petitioner’s remaining contentions, to the extent that they have been preserved for our review, have been examined and found to be without merit.
Cardona, P.J., Crew III, Carpinello, Rose and Lahtinen, JJ., *732concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.